DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
On p. 27, the last paragraph starting with “[during] operation of the system 400” lacks a paragraph number.
Appropriate correction is required.

Claim Objections
Claims 1-3, 5-9, 11-15, and 17-18 are objected to because of the following informalities:
In claim 1, line 12, “the received snapshot shards” may be amended to “the received shard snapshots” to follow proper antecedent basis.  (Emphasis added.)
In claim 1, line 14, “in the based on” may be amended to correct a typographical error.  For example, the claim may be amended to “in the storage appliance based on”.
In claim 2, line 2, “the number of snapshot shards requested” may be amended to “a number of the requested shard snapshots” to correct a grammatical error and to follow proper antecedent basis.  (Emphasis added.)
In claim 3, lines 3-4, “a requested snapshot of the one of the plurality of shards” may be amended to “the requested snapshot of one of the plurality of shards” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)
In claim 5, line 2, “a read API” is ambiguous because API is an acronym.  For examination purpose, API is considered to be “application programming interface”, according to ¶ 109 of Applicant’s specification.  (Emphasis added.)
In claim 6, line 1, “SSL” is ambiguous because SSL is an acronym.  (Emphasis added.)  There is no long name defined for the acronym, e.g., in ¶ 9 of Applicant’s specification, which states: “[the] operations may further include enforcing SSL in the receiving the shards asynchronously”.  For examination purpose, SSL is considered to be any encryption.  
Other claims (e.g., 7-9, 11-15, and 17-18) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“storage appliance” in claim 1.
The Examiner has noted that the written description in para. [0051] of the specification is pertinent to a corresponding structure of the claim limitation.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bansal et al. (US 2020/0026618 A1), hereinafter “Bansal”.

	Regarding claim 1, Bansal discloses:
A data management system, comprising: 
a storage appliance configured to store a snapshot of a virtual machine (FIGs. 1B-1C; “[0033] … The BSS (106) [storage appliance] may include a virtual machine backup intelligence (VMBI) (130) (i.e., a counterpart to the VMBI residing on the PCS (see e.g., FIG. 1B)), one or more replica virtual machine disk sets (132A-132N)”; “[0035] … each replica virtual machine disk set (132A-132N) may represent a collection of one or more replica virtual machine disks, which retain copies of snapshots of state associated with a corresponding virtual machine (110A-110N) at various recovery points-in-time”); 
one or more processors in communication with the storage appliance, the one or more processors configured to perform operations including (FIG. 1A; “[0017] … The system (100) may include a production computing system (PCS) (102) storage appliance] operatively connected to the PCS (102) and the PSS (104)”; “[0019] … the PCS (102) may be programmed to provide and manage the allocation of computing resources (e.g., computer processors, memory, persistent and non-persistent storage, network bandwidth, etc.)”): 
identifying a plurality of shards of the virtual machine (FIG. 3; “[0048] … a disk backup chain, for a given virtual machine, may refer to a sequence of virtual machine disks that records the appropriate order in which initial information and changes to the given virtual machine are sequenced to guarantee a proper restoration of the virtual machine. The exemplified disk backup chain (300) includes, as the sequence of virtual machine disks, an original disk (302) followed by multiple differencing disks (306A-306F) presented in a sequential virtual machine disk set configuration (see e.g., FIG. 2C). Prior to the instantiation of each differencing disk (306A-306F), an event—i.e., either a backup operation or a checkpoint—transpires that leads to their creation. For example, (a) the first differencing disk (306A) may be created from the aftermath of a first system or user checkpoint (304A) (described above); (b) the second differencing disk (306B) may be created from the aftermath of a full backup operation (308); (c) the third differencing disk (306C) may be created from the aftermath of a second system or user checkpoint (304B); (d) the fourth differencing disk (306D) may be created from the aftermath of a third system or user checkpoint (304C); (e) the fifth differencing disk (306E) may be created from the aftermath of a first incremental backup operation (310A)”; note that a plurality of shards is considered to be a virtual machine as shown by an example disk backup chain of FIG. 3); 
requesting a snapshot of each of the plurality of shards (FIG. 3; “[0048] … The exemplified disk backup chain (300) includes, as the sequence of virtual machine disks, an original disk (302) followed by multiple differencing disks (306A-306F) presented in a sequential virtual machine disk set configuration (see e.g., FIG. 2C). Prior to the instantiation of each differencing disk (306A-306F), an event—i.e., either a backup operation or a checkpoint—transpires that leads to their creation. For example, (a) the first differencing disk (306A) may be created from the aftermath of a first system or user checkpoint (304A) (described above); (b) the second differencing disk (306B) may be created from the aftermath of a full backup operation (308); (c) the third differencing disk (306C) may be created from the aftermath of a second system or user checkpoint (304B); (d) the fourth differencing disk (306D) may be created from the aftermath of a third system or user checkpoint (304C); (e) the fifth differencing disk (306E) may be created from the aftermath of a first incremental backup operation (310A)”; note that the snapshots are information in the virtual machine disks for a combination of the full backup operation (308), the first incremental backup operation (310A), etc., which are considered as the plurality of shards for a given virtual machine);
receiving the shard snapshots asynchronously (FIGs. 2B, 3; “[0042] A second virtual machine disk (200) configuration is portrayed through FIG. 2B, which may exemplify a parallelized configuration of virtual machine disks for any given virtual machine. … [0044] … a child disk (e.g., each differencing disk (204A-204C)) may be parallelized configuration (see e.g., FIG. 2B), each of the multiple current active disks may be identified”; note that the snapshots are information in the parallelized configuration of virtual machine disks portrayed through FIG. 2B; the parallelized configuration is considered to be asynchronous based on the description in the last paragraph on p. 27 of Applicant’s specification, which states “[to] read asynchronously, a virtual machine file is divided (sharded) into multiple parts and read substantially simultaneously [parallelized] instead of sequentially”); 
maintaining an offset-slot mapping indicating ordering of the plurality of shard snapshots (FIGs. 1B, 3; “[0030] … each configuration object (120) [offset-slot mapping] may further store or specify a disk chain path directed to the configuration of a corresponding virtual machine disk set (116A-116N). A disk chain path may represent a linked chain of disk references, which captures the disk backup chain for state associated with a corresponding virtual machine (110A-110N). A disk backup chain, for a given virtual machine (110A-110N), may refer to a sequence of virtual machine disks, of the virtual machine disk set (116A-116N) for the virtual machine (110A-110N), that records the appropriate order in which initial information and changes to the given virtual machine (110A-110N) are sequenced”; [0048]); 
storing a shard snapshot that is not in the mapping in an early received map (FIG. 3; “[0050] … a synthetic full backup (312) may refer to a synthesized full backup, which incorporates virtual machine state of a latest (or incremental backups (310A, 310B) that follow the full backup (308), to obtain a new (or most recent) full backup”; note that the incremental backup 310B is considered as a shard snapshot that is not in an early mapping of the latest (or previous) full backup (308) and the incremental backup 310A);  
ordering the received snapshot shards sequentially into a results queue (FIG. 3; [0030]; “[0048] … The exemplified disk backup chain (300) includes, as the sequence of virtual machine disks, an original disk (302) followed by multiple differencing disks (306A-306F) presented in a sequential virtual machine disk set configuration (see e.g., FIG. 2C) … [0050] … the merging of replicated virtual machine state, representative of two or more virtual machine disks, may result in the formation of a synthetic full backup (312). Specifically, a synthetic full backup (312) may refer to a synthesized full backup, which incorporates virtual machine state of a latest (or previous) full backup (308) along with virtual machine state of a series of one or more incremental backups (310A, 310B) that follow the full backup (308), to obtain a new (or most recent) full backup”; note that the synthetic full backup (312) contains a sequential virtual machine disk set configuration of the snapshots of the full backup (308) and the incremental backups (310A, 310B) that follow the full backup (308); a results queue is considered to be a sequence of the virtual machine disks that store the merging of replicated virtual machine state); and  
storing a single snapshot of the virtual machine in the based on the ordered snapshot shards (FIG. 3; “[0048] … The exemplified disk backup chain (300) includes, as the sequence of virtual machine disks, an original disk (302) followed by sequential virtual machine disk set configuration (see e.g., FIG. 2C) … [0050] … the merging of replicated virtual machine state, representative of two or more virtual machine disks, may result in the formation of a synthetic full backup (312) [single snapshot]. Specifically, a synthetic full backup (312) may refer to a synthesized full backup, which incorporates virtual machine state of a latest (or previous) full backup (308) along with virtual machine state of a series of one or more incremental backups (310A, 310B) that follow the full backup (308), to obtain a new (or most recent) full backup”; note that the synthetic full backup (312) [single snapshot] contains a sequential virtual machine disk set configuration of the snapshots of the full backup (308) and the incremental backups (310A, 310B) that follow the full backup (308)).  

Regarding claims 7 and 13, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

	Regarding claim 5, Bansal discloses the system of claim 1.
	Bansal further discloses:
wherein the operations further include presenting the ordered snapshot shards sequentially to a read API for storage in the storage appliance (“[0034] … the VMBI (130) may be a computer program or process (i.e., an instance of a computer program) that executes on the underlying hardware of the BSS (106)”; “[0093] … the programming interface (API) of the dummy virtual machine”).  

Regarding claims 11 and 17, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 5.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 5 above.

	Claims 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0026618 A1), hereinafter “Bansal”, as applied to claim 1 above, and further in view of Kleiner et al. (US 2020/0133541 A1), hereinafter “Kleiner”.

	Regarding claim 2, Bansal teaches the system of claim 1.

	Bansal does not teach wherein the operations further include maintaining a flow control queue that limits the number of snapshot shards requested.

However, Kleiner teaches:
wherein the operations further include maintaining a flow control queue that limits the number of snapshot shards requested (FIG. 3C; “[0024] … storage application 106 may perform operations to replicate data from source site 102 to target site 112 over communication link 110”; “[0025] … A replica (or snapshot) may be created from data within storage 108 and transferred to one or more target sites 112 thread 379 may also include context 373. Context 373 may include one or more synchronization objects 376”; “[0052] … If a thread that is part of a flow wants to use a resource associated with the synchronization object [flow control queue], and there are available credits, the thread may withdraw a required number of credits from the synchronization object, at which time the total number of available credits is decremented by the number of the consumed credits. … the credits for accessing a particular resource that is associated with a synchronization object may be used to limit the number of threads that can use the particular resource concurrently”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bansal to incorporate the teachings of Kleiner to provide a system having a plurality of replica machine disk sets of Bansal, with a system of Kleiner having a storage application to perform operations to replicate data using a resource associated with the synchronization object with credits for accessing a particular resource.  Doing so with the system of Bansal would provide a 

Regarding claims 8 and 14, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 2.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Bansal teaches the system of claim 2.

Kleiner further teaches:
wherein the operations further include maintaining a receive token queue and transferring a token from the flow control queue to the receive token queue upon receiving a requested snapshot of the one of the plurality of shards (FIG. 3C; “[0052] … If a thread that is part of a flow wants to use a resource associated with the synchronization object [flow control queue], and there are available credits, the thread may withdraw a required number of credits from the synchronization object, at which time the total number of available credits is decremented by the number of the consumed credits”; note that a receive token queue is considered to be storage that holds a required number of credits from the synchronization object).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bansal to incorporate the teachings of Kleiner to provide a system having a plurality of replica 

Regarding claims 9 and 15, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 3.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Bansal teaches the system of claim 3.

Bansal further teaches:
wherein the operations further include: 
updating the maintained offset-slot mapping with ordering of the shard snapshot not in the mapping (FIGs. 1B, 3, 4A-4B; “[0030] … each configuration object (120) [maintained offset-slot mapping] may further store or specify a disk chain path directed to the configuration of a corresponding virtual machine disk set (116A-116N). A disk chain path may represent a linked chain of disk references, which captures the disk backup chain for state associated with a corresponding virtual machine (110A-110N). A disk backup chain, for a given virtual machine (110A-110N), may refer to a sequence of virtual machine disks, of the virtual machine disk set (116A-order in which initial information and changes to the given virtual machine (110A-110N) are sequenced”; “[0049] … the exemplified second incremental backup operation (310B) [shard snapshot] may encompass virtual machine state representative of the fifth differencing disk (306E)”; “[0058] In Step 424, the configuration object (identified in Step 402) is updated. Specifically, in one embodiment of the invention, the configuration object [maintained offset-slot mapping] may be updated by amending the disk chain path (identified in Step 422) therein to include the new differencing disk (created in Step 420)”; note that information of the second incremental backup operation (310B) [shard snapshot] is not in the configuration object [maintained offset-slot mapping] until the fifth differencing disk (306E) is created from the aftermath of the first incremental backup operation (310A)); and 
moving the shard snapshot not in the mapping into the results queue after the updating (“[0040] … each replica disk set metadata (138) further store or specify descriptive information that indicates whether each given replica virtual machine disk, of the corresponding replica virtual machine disk set (132A-132N), had been created as a result of a backup operation or a checkpoint”; “[0059] In Step 426, the disk set metadata (identified in Step 402) is also updated. Specifically, in one embodiment of the invention, the disk set metadata may be updated by incorporating the disk metadata associated with the new differencing disk (created in Step 420)”; note that the results queue is considered to be a sequence of the virtual machine disks that store the merging of replicated virtual machine state when the disk set metadata (identified in Step 402) is after the configuration object (identified in Step 402) is previously updated in step 424).  

Regarding claims 10 and 16, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

	Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2020/0026618 A1), hereinafter “Bansal”, as applied to claim 1 above, and further in view of Borate et al. (US 2018/0189145 A1), hereinafter “Borate”.

	Regarding claim 6, Bansal teaches the system of claim 1.

Bansal does not teach wherein the operations further include enforcing SSL in the receiving the shards asynchronously.

However, Bansal in view of Borate teaches:
wherein the operations further include enforcing SSL in the receiving the shards asynchronously (Bansal: FIGs. 2B, 3; “[0042] A second virtual machine disk (200) configuration is portrayed through FIG. 2B, which may exemplify a parallelized configuration of virtual machine disks for any given virtual machine. … [0044] … a child disk (e.g., each differencing disk (204A-204C)) may be created from the aftermath of parallelized configuration (see e.g., FIG. 2B), each of the multiple current active disks may be identified”; “[0075] … Examples of the various items of data may include, but are not limited to, a backup size of the virtual machine state backup, a backup format of the virtual machine state backup, optimization options (e.g., compression, deduplication, encryption, multiplexing, etc.) for consolidating the virtual machine state backup”; note that the snapshots are information in the parallelized configuration of virtual machine disks portrayed through FIG. 2B; the parallelized configuration is considered to be asynchronous based on the description in the last paragraph on p. 27 of Applicant’s specification, which states “[to] read asynchronously, a virtual machine file is divided (sharded) into multiple parts and read substantially simultaneously [parallelized] instead of sequentially”) (Borate: FIG. 1; “[0023] … the server manager 120 performs full backup of the received data first, identifies an updated portion of the data, then stores the updated portion”; “[0024] … The network 140 enables communications between the client device 110 and the server manager 120 as well as with the one or more storage machines 130”; “[0025] The data exchanged over the network 140 can be represented using technologies and/or formats including the hypertext markup language (HTML), the extensible markup language (XML), etc. In addition, all or some of the links can be encrypted using conventional encryption technologies such as secure sockets layer (SSL)”) (Note that Bansal teaches the snapshots are information in virtual machine disks having the parallelized configuration, which is considered to be asynchronous, .  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bansal to incorporate the teachings of Borate to provide a system having a plurality of replica machine disk sets of Bansal, with a method of Borate for backing up input data by an object storage using a network having links that can be encrypted using conventional encryption technologies such as secure sockets layer (SSL).  Doing so with the system of Bansal would provide an efficient approach of mapping an updated portion of the file having a hierarchical relationship with other files or folders to a corresponding object.  (Borate, [0005])

Regarding claims 12 and 18, the claimed method and the claimed medium comprise substantially the same steps or elements as those in claim 6.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136